Citation Nr: 1131258	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  08-05 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a service connection claim for a skin disorder (also referred to as basal cell carcinoma and claimed as carcinoma cancer and a skin condition), to include as secondary to in-service herbicide exposure, and if so, whether service connection may be granted.

2.  Entitlement to service connection for soft tissue carcinoma, to include as secondary to in-service herbicide exposure.

3.  Entitlement to service connection for a genitourinary disorder, claimed as a urinary tract infection and referred to as end-stage renal disease, to include as secondary to in-service herbicide exposure.

4.  Entitlement to service connection for a disorder manifested by numbness in the bilateral fingers and toes, to include as secondary to in-service herbicide exposure.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1968 to July 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in February and November 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

A review of the record reveals that the Veteran filed a timely substantive appeal of his service connection claim for PTSD in February 2004.  However, as service connection for PTSD was granted by an April 2005 rating decision, the Veteran has been awarded the benefit sought; thus, no controversy remains to afford the Board jurisdiction.

The Board acknowledges that the Veteran has submitted a statement since the Veteran's appellate claims were most recently adjudicated by the RO.  However, this statement is duplicative of evidence previously considered by the RO in other adjudicative actions, as the statement continues to reflect the Veteran's argument that his renal disease is related to his presumed in-service herbicide exposure.  Thus, the Board finds that no prejudice to the Veteran will result by the Board's adjudication of this claim without first allowing the RO initial review of this evidence. 


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for a skin disorder, referred to as basal cell carcinoma, was denied by a December 2004 rating decision, and the Veteran failed to perfect a substantive appeal of that denial.

2.  The evidence submitted since December 2004 is either cumulative, does not relate to an unestablished fact, or fails to raise a reasonable possibility of substantiating the Veteran's claim.
  
3.  The Veteran is not currently diagnosed with soft tissue carcinoma, nor does he report experiencing the symptoms of this disease.

4.  The Veteran does not contend that he developed a genitourinary disorder in service or for many years thereafter, and the medical evidence of record fails to suggest that the Veteran's currently-diagnosed genitourinary disorders are directly linked to service or are secondary to his presumed in-service herbicide exposure.

5.  The Veteran has not been diagnosed with a disorder manifested by toe numbness, and while his currently-diagnosed carpal tunnel syndrome may result in his reported finger numbness, there is no medical evidence of record suggesting a link between the Veteran's carpal tunnel syndrome and service or his in-service herbicide exposure.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted, and the Veteran's claim of entitlement to service connection for a skin disorder, referred to as basal cell carcinoma and claimed as carcinoma cancer and a skin condition, is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2010).

2.  The criteria for service connection for soft tissue carcinoma, to include as secondary to in-service herbicide exposure, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2010).  

3.  The criteria for service connection for a genitourinary disorder, claimed as a urinary tract infection and referred to as end-stage renal disease, to include as secondary to in-service herbicide exposure, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2010).  

4.  The criteria for service connection for a disorder manifested by numbness of the bilateral fingers and toes, to include as secondary to in-service herbicide exposure, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present case, VA's notice requirements were fulfilled by letters dated in October 2005, June 2006, and September 2006.  In these decisions, the Veteran was informed of the evidence he should obtain and that VA would obtain, and the criteria for establishing direct service connection and service connection as secondary to herbicide exposure.  He was also informed of the reason for the prior denial of the claim of service connection for skin disorder, and of the type of evidence which would be considered to be new and material evidence sufficient to reopen the claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  A November 2006 rating decision subsequently adjudicated the Veteran's claims, thereby rendering any errors regarding the timing and content of the notice provided harmless.

With respect to the duty to assist, the Veteran's service and VA treatment records have been obtained, and the Veteran has not identified any relevant, available records that have not been obtained.   The Veteran was also offered an opportunity to testify at a hearing before the Board, but he withdrew his hearing request.  

The Board acknowledges that the Veteran has not been afforded a VA examination with regard to his claimed conditions.  However, with regard to the Veteran's claim to reopen, the Board notes that VA's duty to provide an examination is not triggered absent the submission of new and material evidence, and as discussed below, the Board finds that no such evidence was submitted in the instant case.  The Board also does not find that VA examinations were warranted with regard to the Veteran's service connection claims, as the record does not reflect that the Veteran has reported having these condition in service with continuous symptoms of these conditions after service.  Additionally, the Veteran does not contend and the evidence does not support that he developed either a genitourinary disorder (urinary tract infection, renal disease or prostate condition) or a condition manifested by numbness of his fingers and toes in service or soon after service.  Additionally, the Veteran does not argue that soft tissue carcinoma manifested itself in service and there is no evidence of him having a current diagnosis of soft tissue carcinoma.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination is only warranted when the medical evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits).   In light of the foregoing, a VA examination to include obtaining an opinion is not warranted.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Moreover, in light of the denial of the Veteran's claims, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Claim to Reopen

In a rating decision issued in December 2004, the RO denied service connection for a skin disorder, referred to by the RO as basil cell carcinoma and claimed by the Veteran as carcinoma cancer.  The Veteran failed to perfect a timely substantive appeal of this denial.  However, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The RO initially denied the Veteran's service connection claim because the evidence of record failed to reflect that the Veteran's skin disorder, diagnosed in his VA treatment records as basal cell carcinoma, was either directly related to service or related to in-service herbicide exposure, the Veteran's claimed theory of entitlement.  In support of the denial, the RO noted the absence of any evidence reflecting that the disorder manifested in service, soon after service, or as a result of in-service herbicide exposure.

At the time the Veteran's service connection claim was initially denied, the relevant evidence of record included the Veteran's service treatment records, VA treatment records, and submitted statements.  The Veteran's service treatment records failed to reflect any treatment for a skin disorder in service or any skin abnormalities noted during the Veteran's separation medical examination.  The Veteran's postservice treatment records included a July 2004 VA treatment record reflecting that a punch biopsy of a lesion from the left side of his face was assessed as suggestive of basal cell carcinoma, and the Veteran filed his service connection for "carcinoma cancer" in August 2004.  A November 2004 VA treatment record reflects that this lesion was excised, with a post-operative diagnosis of basal cell carcinoma.  The Veteran's statements reflected his contention that his skin disorder is related to in-service herbicide exposure.  

The evidence added to the record since the previous denial includes the Veteran's submitted statements and more recent VA treatment records.  In his submitted statements, the Veteran continues to assert that his skin disorder (which he refers to as both a skin condition and basal cell carcinoma) is related to his in-service herbicide exposure.  The Veteran's newly submitted treatment records continue to reflect his history of treatment for basal cell carcinoma.  

After reviewing the evidence of record, the Board finds that the Veteran has not submitted new and material evidence to reopen his previously denied skin disorder service connection claim.   The Veteran's submitted statements are duplicative of statements previously of record, as they continue to reflect his contention that he developed this skin disorder as the result of his presumed in-service herbicide exposure while stationed in the Republic of Vietnam.  Accordingly, they are not new.  Moreover, lay assertions of medical causation cannot serve as a predicate to reopen a previously-denied claim.  See Hickson v. West, 11 Vet. App. 374 (1998).  

Furthermore, while the Veteran's newly submitted VA treatment records are new, as they were not previously of record, the Board does not find these records to be material, as they merely reflect the Veteran's continued treatment for his claimed skin disorder.  Medical records describing the Veteran's current condition are not material to the issue of service connection.  See Morton v. Principi, 3 Vet. App. 508 (1992).  

As such, the newly submitted evidence fails to raise a reasonable probability of substantiating the Veteran's claim and therefore cannot serve to reopen the claim.  Accordingly, the Veteran's appeal of this issue is denied.

Service Connection Claims

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

As to the specific contention that the veteran was exposed to certain herbicides (such as Agent Orange) in service, the Board observes that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to a herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  As the record reflects the Veteran's service in Vietnam, his exposure to herbicides is presumed.

If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft- tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e); 75 Fed. Reg. 14,391 (March 25, 2010); 75 Fed. Reg. 53,202 (August 31, 2010).

The Veteran contends that he developed soft tissue carcinoma, a genitourinary disorder that he refers to as both a urinary tract infection and renal disease, and a disorder manifested by numbness of his fingers and toes as the result of presumed in-service herbicide exposure.

Turning first to the Veteran's service connection claim for soft tissue carcinoma, it appears that the Veteran may have filed this service connection claim when seeking compensation for the above referenced basal cell carcinoma.  However, as soft tissue carcinoma is a different disease than basal cell carcinoma, the issue has been developed and adjudicated separately.  

While soft tissue carcinoma is among the list of enumerated diseases for which service connection may be granted based on presumed in-service herbicide exposure, the record fails to reflect that the Veteran has been diagnosed with soft tissue carcinoma or any form of cancer aside from his basal cell carcinoma.  Absent a current diagnosis of a claimed disorder, the threshold requirement for service connection has not been met.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that in the absence of proof of a present disability, there can be no valid claim).  Moreover, the Board notes that the Veteran has never reported having a soft tissue carcinoma, either in service or after service, and as noted above, it appears that he has confused his currently-diagnosed basal cell carcinoma with soft tissue carcinoma.  Additionally, service medical records are negative for any findings or diagnosis of soft tissue carcinoma.  Furthermore, the Veteran, as a lay person, is not medically qualified to diagnosis himself with soft tissue carcinoma.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (holding that a lay person is not considered competent to testify regarding medically complex issues).   

Thus, given the absence of a current diagnosis of soft tissue carcinoma, the Veteran's appeal of this issue is denied.

With regard to the Veteran's genitourinary disorder, referred to by the Veteran as both urinary tract infections and end-stage renal disease, the Board does not find that the evidence of record suggests that the Veteran developed this condition during or soon after service or as a result of in-service herbicide exposure.  

The Veteran's service treatment records fail to reflect any treatment for symptoms of a renal disorder, and no abnormalities of the Veteran's genitourinary system were noted during the Veteran's separation medical examination.  Rather, the first post-service evidence of a genitourinary disorder is reflected in a November 2000 VA treatment record, which reflects an assessment of benign prostate hypertrophy.  A July 2001 VA treatment record reflects an assessment a left renal calculi (kidney stone), and the Veteran was noted to be experiencing hematuria (blood in urine) in a March 2002 VA treatment record.  After VA cystoscopies were performed in June 2002 and January 2004 to determine the cause of the Veteran's hematuria, the Veteran was diagnosed with renal failure of unknown etiology, as reflected in a November 2004 VA treatment record.  He subsequently began dialysis treatment and was assessed for his suitability as a kidney transplant candidate.  Recent VA treatment records also continue to reference the Veteran's benign prostate hypertrophy, referred to as benign localized hyperplasia of the prostate without urinary obstruction, among his list of diagnosed illnesses.

Turning first to the issue of whether the Veteran is entitled to direct service connection for the claimed disorders, the Board does not find that the evidence suggests such a link.  The Veteran does not report, and his service treatment records do not reflect, that he developed a genitourinary disease (urinary tract infection, prostate disorder or a renal disease) in service or soon thereafter.  Rather, the evidence reflects that the Veteran developed benign prostate hypertrophy in 2000 and renal disease in 2004, many years after his discharge from service in 1970.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).    

As to the Veteran's contention that his genitourinary disorder is related to his presumed in-service herbicide exposure, the Board notes that benign prostate hypertrophy, urinary tract infections or renal disease are among the list of enumerated diseases for which service connection may be awarded based on presumed in-service herbicide exposure.  See 38 C.F.R. § 3.309(e) (2010).  Moreover, there is no medical evidence of record, including as reflected in the Veteran's treatment for these disorders, to suggest such a correlation, and the Veteran is not medically qualified to provide the requisite medical link.  See Jandreau, 492 F. 3d 1372.

In sum, the Board notes that the Veteran does not contend that he developed a genitourinary disorder claimed as urinary tract infection, prostate condition and renal disease, in service or for many years thereafter.  Additionally, the medical evidence of record fails to suggest that these disorders are directly linked to service or are secondary to his presumed in-service herbicide exposure.  In light of the foregoing, the Board finds that a basis for granting service connection for the claimed conditions has not been presented.  Accordingly, the Veteran's appeal of this issue is denied.

With regard to the Veteran's contention that he has developed a disorder manifested by numbness of his bilateral fingers and toes as the result of his in-service herbicide exposure, the Board notes that the Veteran's treatment records fail to reflect that he has reported any such pathology when receiving treatment for his numerous diagnosed medical conditions.  However, the record does reflect that the Veteran has a history of bilateral carpal tunnel syndrome, which a December 1999 VA treatment record shows he reported developing after working for 22 years in his post-service railroad employment.  During a February 2003 VA PTSD examination, the Veteran reported that he underwent carpal tunnel surgeries in 1987 and 1991.  A November 2004 VA treatment record also reflects the Veteran's reported history of prior carpal tunnel syndrome surgeries.  Thus, the record reflects a possible etiology for the Veteran's reported finger numbness.  However, the Veteran's VA treatment records fail to reference any complaints of toe numbness or any related diagnosed disorder.

After reviewing the evidence of record, the Board does not find that direct service connection for a disorder manifested by numbness of the bilateral fingers and toes is warranted, as the Veteran's service treatment records fail to reflect that he sought treatment for these symptoms in service, nor does the Veteran report having experienced these symptoms in service or soon thereafter.  Rather, the Veteran first reports developing bilateral carpal tunnel syndrome, a condition which may manifest in finger numbness, after 22 years of working in his post-service career, and he reports undergoing related surgeries in 1987 and 1991, at least approximately 27 years after his discharge from service.  Moreover, the Veteran's treatment of record fails to reflect that he has been diagnosed with a disorder that is manifested by toe numbness.  See Brammer v. Derwinski, 3 Vet. App. at 225.  
 
The evidence also does not suggest that the Veteran's carpal tunnel syndrome is secondary to his presumed in-service herbicide exposure, as the medical evidence of record does not include an opinion linking carpal tunnel syndrome to herbicide exposure, and the Veteran is not competent to provide such a medical nexus.  To the extent the Veteran is seeking service connection for acute and subacute neuropathy (meaning transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset), the Board notes that the Veteran's treatment records do not reflect that he is currently diagnosed with or has ever been treated for this disorder.  Moreover, the Veteran does not report experiencing these symptoms during or soon after service, and his service treatment records do not reflect any related complaints during or soon after his presumed in-service herbicide exposure while serving in the Republic of Vietnam.  

Thus, given the absence of treatment for or reported symptoms of a disorder manifested by numbness of the bilateral fingers and toes during or soon after service; the lack of a diagnosed disorder manifested by toe numbness; and the lack of medical evidence suggesting a link between the Veteran's carpal tunnel syndrome and his in-service herbicide exposure; the Board finds that a basis for granting service connection for this claimed condition has not been presented.  Accordingly, the Veteran's appeal of this issue is denied.


ORDER

New and material evidence having not been presented, the Veteran's claim of entitlement to service connection for basal cell carcinoma, to include as secondary to in-service herbicide exposure, is not reopened.  

Service connection for soft tissue carcinoma, to include as secondary to in-service herbicide exposure, is denied.

Service connection for a genitourinary disorder, referred to as urinary tract infections and renal disease, to include as secondary to in-service herbicide exposure, is denied.

Service connection for a disorder manifested by numbness of the bilateral toes and fingers, to include as secondary to in-service herbicide exposure, is denied.



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


